         Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 1 of 21




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

SARA CARTER, ET.AL.,                   )
                                       )
       Plaintiffs,                     )          CIVIL ACTION FILE NO.
                                       )
v.                                     )          1:20-CV-01517-SCJ
                                       )
                                       )
BRIAN KEMP, ET.AL.,                    )
                                       )
       Defendants.                     )

                        PLAINTIFF’S NOTICE OF FILING

       Please take notice that Plaintiffs are filing the attached documents listed

below:

      Declaration of Public Health Emergency

      Declaration of Judicial Emergency

      Information Sheet

      Extension of Public Health Emergency and of Judicial Emergency

       (“Extensions of Emergencies”)

      Letter to Kemp

      Letter to Melton


                                           1
    Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 2 of 21




 Letter from Melton



                               /s/ John R. Monroe
                               John R. Monroe
                               John Monroe Law, P.C.
                               Attorney for Plaintiff
                               156 Robert Jones Road
                               Dawsonville, GA 30534
                               678-362-7650
                               jrm@johnmonroelaw.com
                               State Bar No. 516193




                                2
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 3 of 21
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 4 of 21
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 5 of 21
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 6 of 21
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 7 of 21
           Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 8 ofFILED
                                                                      21
                                                            Administrative Minutes
                                                               MAR 14 2020
   oy.Rra
                                                              Therese S. Barnes,
                                                            Clerk/Court Executive
                SUPREME COURT OF GEORGIA
                                                         SUPREME COURT OF GEORGIA


    1845

                                                       March 14, 2020
                                                        (Amended)

  ORDER DECLARING STATEWIDE JUDICIAL EMERGENCY


      WHEREAS, the Governor has determined that a Public Health
State of Emergency exists in the State of Georgia due to the spread of
the Coronavirus/COVID-19, and whereas that state of emergency
constitutes a "judicial emergency" pursuant to OCGA § 38-3-60 et seq.,
see OCGA § 38-3-60 (2).

     Now therefore, pursuant to OCGA § 38-3-61, the Honorable Harold
D. Melton, Chief Justice of the Supreme Court of Georgia, DOES
HEREBY ORDER AND DECLARE a Statewide Judicial Emergency in
the State of Georgia. The nature of this emergency is the continued
transmission of Coronavirus/COVID-19 throughout the State and the
potential infection of those who work in or are required to appear in our
courts.


       Thus,in order to protect the health, safety, and liberty of all citizens
in this State, the undersigned hereby declares a Statewide Judicial
Emergency affecting all courts and clerk's offices in the State as it relates
to all judicial proceedings.

     To the extent feasible, courts should remain open to address
essential functions, and in particular courts should give priority to
matters necessary to protect health, safety, and liberty of individuals.
Essential functions are subject to interpretation; however, some matters
that fall into the essential function category are:(1) where an immediate
liberty or safety concern is present requiring the attention of the court as
soon as the court is available;(2) criminal court search warrants, arrest
warrants, initial appearances, and bond reviews; (3) domestic abuse
temporary protective orders and restraining orders; (4) juvenile court
delinquency detention hearings and emergency removal matters; and (5)
mental health commitment hearings.
        Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 9 of 21




     In addition, trials in any criminal case for which a jury has been
empaneled and the trial has commenced as of the date of this order shall
continue to conclusion, unless good cause exists to suspend the trial or
declare a mistrial. The decision whether to suspend a criminal trial or
declare a mistrial rests with the judge presiding over the case.

      To the extent court proceedings are held, they should be done in a
manner to limit the risk ofexposure, such as by videoconferencing, where
possible.

     Pursuant to OCGA § 38-3-62, during the period of this Order, the
undersigned hereby suspends, tolls, extends, and otherwise grants relief
from any deadlines or other time schedules or filing requirements
imposed by otherwise applicable statutes, rules, regulations, or court
orders, whether in civil or criminal cases or administrative matters,
including, but not limited to any:(1) statute of limitation;(2)time within
which to issue a warrant;(3) time within which to try a case for which a
demand for speedy trial has been filed; (4) time within which to hold a
commitment hearing; (5) deadline or other schedule regarding the
detention of a juvenile;(6)time within which to return a bill ofindictment
or an accusation or to bring a matter before a grand jury;(7) time within
which to file a writ of habeas corpus;(8) time within which discovery or
any aspect thereof is to be completed; (9) time within which to serve a
party;(10) time within which to appeal or to seek the right to appeal any
order, ruling, or other determination; and (11) such other legal
proceedings as determined to be necessary by the authorized judicial
official.


      This Statewide Judicial Emergency shall terminate on April
13, 2020, at 11:59 p.m., unless otherwise extended.

     Should the state of emergency extend beyond the period indicated
above or should the nature of the emergency otherwise require
modification, a determination of available alternative remedies for the
conduct of court business will be made as necessary, and a corresponding
order will be entered and distributed in accordance with Georgia law.
       Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 10 of 21




     IT IS FURTHER ORDERED, pursuant to OCGA § 38-3-63, that
notice and service of a copy of this Order shall immediately be sent to the
judges and clerks of all courts in this State and to the clerk of the Georgia
Court of Appeals, such service to be accomplished through means to
assure expeditious receipt, which include electronic means; and

      IT IS FURTHER ORDERED that notice shall also be sent to the
media, the State Bar of Georgia, and the officials and entities listed below
and shall constitute sufficient notice of the issuance of this Order to the
affected parties, counsel for the affected parties, and the public.

      IT IS SO ORDERED this           day of       h 202



                                           Cmef JusticeVHardy. D/Melton
                                               Supreme Court of Georgia

cc:

Governor Brian P. Kemp
Lt. Governor Geoff Duncan
Speaker David Ralston
State Bar of Georgia
Administrative Office of the Courts
Judicial Council of Georgia
Council of Superior Court Clerks of Georgia
Department of Juvenile Justice
Criminal Justice Coordinating Council
Council of Accountability Court Judges
Georgia Commission on Dispute Resolution
Institute of Continuing Judicial Education of Georgia
Georgia Council of Court Administrators
Chief Justice's Commission on Professionalism
Judicial Qualifications Commission
Association County Commissioners of Georgia
Georgia Municipal Association
Georgia Sheriffs' Association
Georgia Association of Chiefs of Police
Georgia Public Defender Council
      Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 11 of 21




Prosecuting Attorneys' Council of Georgia
Department of Corrections
Department of Community Supervision
Georgia Court Reporters Association
Board of Court Reporting
State Board of Pardons and Paroles




                           SUPREME COURT OF THE STATE OF GEORGIA
                                             Clerk's Office, Atlanta

                               I certify that the above is a true extract from the
                        minutes of the Supreme Court of Georgia.
                                Witness my signature and the seal of said court hereto
                        affixed the day and year last above written.



                                                                       Clerk
        Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 12 of 21




       Weapons Carry License Information Sheet
Regarding Chief Justice Melton’s Statewide Judicial
    Emergency Order dated March 14, 2020

      Probate Courts across the state of Georgia will temporarily suspend
acceptance of applications for Weapons Carry Licenses and Renewal Weapons
Carry Licenses pursuant to an Order of the Supreme Court of Georgia
declaring a Judicial Emergency. That Order may be found at
https://www.gasupreme.us/wp-content/uploads/2020/03/CJ-Melton-
amended-Statewide-Jud-Emergency-order.pdf
       If you are due to renew during the Emergency period, your license will
not expire. Chief Justice Melton’s Order essentially pushes “PAUSE” on all
deadlines created by law or rule. Therefore, you will still be able to renew
after the Emergency ends. Presently, that date is April 14, 2020. If that date is
extended, further order will issue.
      To give you a concrete example of how this will work, simply add 30
days to whatever your expiration or renewal deadline is. A license expiring
March 18, 2020, will expire April 17, 2020. The renewal deadline will extend
to May 17, 2020.
      We thank you for your patience in this unusual time. If you have further
questions, please call the court and we will be glad to help you.


_______County Probate Court
Judge _________________
Phone number
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 13 of 21
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 14 of 21
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 15 of 21
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 16 of 21
             Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 17 of 21




                          JOHN R. MONROE
                       JOHN MONROE LAW, P.C.
                                                        March 19, 2020

The Hon. Brian Kemp
Governor

RE:     Request of GeorgiaCarry.Org, Inc. to Suspend Enforcement of O.C.G.A. § 16-11-126 During
        COVID-19 Emergency

Dear Gov. Kemp:

         I am writing you behalf of GeorgiaCarry.Org, Inc. As you know, Chief Justice Melton has
declared a Statewide Judicial Emergency and has ordered judges not to perform “non-essential”
functions. The Council of Probate Judges has determined that issuing Georgia weapons carry licenses
(“GWLs”) is “non-essential.” For the duration of the Judicial Emergency, the State is not issuing GWLs or
even accepting applications for them.
         O.C.G.A. § 16-11-126 prohibits carrying a weapon outside one’s home, automobile, or place of
business without a GWL. Violations are punishable as for a misdemeanor ($1,000 fine and 12 months in
jail).
         The only way our licensing requirement “works” constitutionally is with the relative ease for
law-abiding citizens to obtain a GWL. We have moved from the status quo ante of relative ease to the
current state of sheer impossibility of obtaining a GWL.
         In order to preserve the Second Amendment and State Constitutional rights of law-abiding
citizens during the emergency, I therefore request that you use your emergency powers to suspend
enforcement of O.C.G.A. § 16-11-126 for the duration of the emergency. This request is not a drastic
one. Dangerous people such as convicted felons and mentally ill will remain prohibited under state and
federal law (O.C.G.A. § 16-11-131; 18 U.S.C. § 922(g)) from even possessing firearms, let alone carrying
them. The request would only allow people who already are permitted to possess firearms to carry
them outside their homes, automobiles, and places of business in order to protect themselves and their
families during this time of crisis.
         Thank you in advance for your consideration and your leadership during this emergency, and
please contact me if you have any questions.

Sincerely,



John R. Monroe
Vice President, GeorgiaCarry.Org, Inc.




            156 Robert Jones Road                   Dawsonville, Georgia 30534
678 362 7650                                                       jrm@johnmonroelaw.com
          Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 18 of 21




                           JOHN R. MONROE
                        JOHN MONROE LAW, P.C.
                                                          March 27, 2020

The Hon. Harold D. Melton, Chief Justice
Supreme Court of Georgia
330 Capitol Avenue, SE
Atlanta, GA 30334

RE:     Constitutional Implication of Judicial Emergency

Dear Chief Justice Melton:

        I hope my letter finds you well during these difficult times.

         I am writing you regarding a constitutional issue that has arisen as an indirect result of your
declaration of a judicial emergency. As you know, Georgia law prohibits carrying a weapon outside
one’s home, automobile, or place of business without a license. O.C.G.A. § 16-11-126. Handguns are
defined to be weapons. O.C.G.A. § 16-11-125.1. The Supreme Court of the United States ruled in
District of Columbia v. Heller that the Second Amendment protects a fundamental, individual right to
keep and carry arms in case of confrontation, and that the handgun is the quintessential arm for self-
defense in America. Your Court ruled in Nunn v. State that any provision of law banning the carrying of
handguns openly is unconstitutional and void. I submit that the licensing requirement in Georgia
normally only comports with our Constitutions because of the (prior to the emergency) relative ease and
low cost of obtaining a license.

        The Council of Probate Judges has determined, pursuant to your declaration, that the issuance
of weapons carry licenses pursuant to O.C.G.A. § 16-11-129 is a non-essential function. As a result, the
probate judges around the state are neither accepting nor processing applications for licenses. The
probate judges have determined that your declaration automatically extends the expiration dates of
licenses, so renewals of licenses is not an immediate issue.

          On the other hand, a Georgian wishing to obtain a new license is unable to do so. He is faced
with a statute requiring a license to carry a handgun in public and a sheer impossibility of even applying
for a license, let alone obtaining one. Even though he has state and federal constitutional rights to carry
a handgun in case of confrontation, Georgia has essentially banned him from doing so. The de facto ban
appears to conflict with the Second Amendment and Georgia’s constitutional analog (Art. I, Sec. I, Par.
VIII).

        I have considered a variety of possible solutions to the problem, and I keep returning to what
appears to be the simplest, easiest, and most straightforward: suspend enforcement of O.C.G.A. § 16-
11-126 for the duration of the emergency.



            156 Robert Jones Road                    Dawsonville, Georgia 30534
678 362 7650                                                        jrm@johnmonroelaw.com
             Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 19 of 21



March 27, 2020
Chief Justice Melton, p. 2

        There are several factors supporting the suspension. First, it would hardly be novel in our
federal system. The large majority of states do not prohibit carrying a handgun openly without a
license. In fact, a large minority of states do not even prohibit carrying a handgun concealed without a
license. The system “works” in those states without any apparent issues.

       Second, the crime of carrying a weapon without a license is only malum prohibitum. There is no
inherent evil in going armed.

         Third, if a person commits a crime with a firearm, such as robbery or murder, he still would be
fully criminally liable for those actions.

       The risk to public safety is therefore low in suspending enforcement, and the risk of not
suspending enforcement is ongoing violation of Georgians’ constitutional rights on a widespread basis.

        I already have asked Gov. Kemp to use his emergency powers to suspend enforcement of
O.C.G.A. § 16-11-126 for the duration of the emergency (a copy of the letter to Gov. Kemp is
enclosed/attached for your convenience). I have discussed the issue with the Governor’s office, but to
date he has not acted on the request. I am hopeful that if you join me in encouraging Gov. Kemp to act,
we can address this problem and abate it quickly.

        Thank you for your attention. I would be happy to discuss this matter with you further.

Sincerely,



John R. Monroe
             Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 20 of 21




                          JOHN R. MONROE
                       JOHN MONROE LAW, P.C.
                                                        March 19, 2020

The Hon. Brian Kemp
Governor

RE:     Request of GeorgiaCarry.Org, Inc. to Suspend Enforcement of O.C.G.A. § 16-11-126 During
        COVID-19 Emergency

Dear Gov. Kemp:

         I am writing you behalf of GeorgiaCarry.Org, Inc. As you know, Chief Justice Melton has
declared a Statewide Judicial Emergency and has ordered judges not to perform “non-essential”
functions. The Council of Probate Judges has determined that issuing Georgia weapons carry licenses
(“GWLs”) is “non-essential.” For the duration of the Judicial Emergency, the State is not issuing GWLs or
even accepting applications for them.
         O.C.G.A. § 16-11-126 prohibits carrying a weapon outside one’s home, automobile, or place of
business without a GWL. Violations are punishable as for a misdemeanor ($1,000 fine and 12 months in
jail).
         The only way our licensing requirement “works” constitutionally is with the relative ease for
law-abiding citizens to obtain a GWL. We have moved from the status quo ante of relative ease to the
current state of sheer impossibility of obtaining a GWL.
         In order to preserve the Second Amendment and State Constitutional rights of law-abiding
citizens during the emergency, I therefore request that you use your emergency powers to suspend
enforcement of O.C.G.A. § 16-11-126 for the duration of the emergency. This request is not a drastic
one. Dangerous people such as convicted felons and mentally ill will remain prohibited under state and
federal law (O.C.G.A. § 16-11-131; 18 U.S.C. § 922(g)) from even possessing firearms, let alone carrying
them. The request would only allow people who already are permitted to possess firearms to carry
them outside their homes, automobiles, and places of business in order to protect themselves and their
families during this time of crisis.
         Thank you in advance for your consideration and your leadership during this emergency, and
please contact me if you have any questions.

Sincerely,



John R. Monroe
Vice President, GeorgiaCarry.Org, Inc.




            156 Robert Jones Road                   Dawsonville, Georgia 30534
678 362 7650                                                       jrm@johnmonroelaw.com
Case 1:20-cv-01517-SCJ Document 9 Filed 04/12/20 Page 21 of 21
